Per Curiam.
The allegations in the second cause of action are
very general and the damages for breach of the alleged agreement do not clearly arise therefrom. Therefore, inasmuch as plaintiff indicated on the argument that he desired the privilege of serving an amended pleading, the order appealed from should be modified by permitting the plaintiff to serve an amended complaint within twenty days from service of the order to be entered by this court, upon payment of all costs to date, and as so modified affirmed, with twenty dollars costs and disbursements to the respondents.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
Order entered on or about November 16, 1932, modified by permitting the plaintiff to serve - an amended complaint within twenty days from service of order upon payment of all costs to date, and as so modified affirmed, with twenty dollars costs and disbursements to the respondents.